                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA

DEBRA T. 1,                                         )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 3:18cv878
                                                    )
ANDREW M. SAUL,                                     )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                        OPINION AND ORDER

        This matter is before the court on a Report and Recommendation submitted by Magistrate

Judge Susan L. Collins, on January 29, 2020.

        This Report and Recommendation was submitted pursuant to 28 U.S.C. § 636(b)(1)(C).

Pursuant to 28 U.S.C. § 636(b)(1), the parties had fourteen (14) days after being served with a

copy of this Recommendation to file written objections thereto with the Clerk of Court. The

failure to file a timely objection results in waiver of the right to challenge the Recommendation

before either the District Court or the Court of Appeals. Willis v. Caterpillar, Inc., 199 F.3d 902,

904 (7th Cir. 1999); Hunger v. Leininger, 15 F.3d 664, 668 (7th Cir. 1994); The Provident Bank

v. Manor Steel Corp., 882 F.2d 258, 260-261 (7th Cir. 1989); Lebovitz v. Miller, 856 F.2d 902,

905 n.2 (7th Cir. 1988).

        No objections were filed within the 14-day time limit. Accordingly, this Court ADOPTS

the Report and Recommendation.




        1
            For privacy purposes, Plaintiff’s full name will not be used in this Order.
                                         Conclusion

       As set forth in Magistrate Judge Collins’s Report and Recommendation, the Decision of

the Commissioner is hereby REVERSED AND REMANDED to the Commissioner for further

proceedings consistent with the Report and Recommendation.



       Entered: February 14, 2020.


                                                      s/ William C. Lee
                                                      William C. Lee, Judge
                                                      United States District Court




                                              2
